18-23538-rdd        Doc 6413        Filed 01/28/20 Entered 01/28/20 17:20:34                     Main Document
                                                  Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

               ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
                   THE DEBTORS AND TRANSFORM HOLDCO LLC

                  Upon the motion, dated January 10, 2020 (ECF No. 6327) (the “Motion”)2 of Sears

 Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

 captioned chapter 11 cases (collectively, the “Debtors”), for entry of an order pursuant to Rule

 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) approving the

 settlement and compromise (the “Settlement Agreement”) entered into by the Debtors and




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.
 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Motion.
18-23538-rdd      Doc 6413       Filed 01/28/20 Entered 01/28/20 17:20:34                Main Document
                                               Pg 2 of 3


 Transform Holdco LLC (“Transform”); and the Court having jurisdiction to decide the Motion and

 the relief requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended

 Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of

 the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

 venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

 notice of the relief sought in the Motion and the opportunity for a hearing thereon having been

 provided in accordance with the Amended Case Management Order, such notice having been

 adequate and appropriate under the circumstances, and it appearing that no other or further notice

 need be provided; and there being no objections to the requested relief; and the Court having held

 a hearing to consider the relief requested in the Motion on January 28, 2020 (the “Hearing”); and

 upon the record of the Hearing and all of the related proceedings before the Court; and, after due

 deliberation, the Court having determined that the legal and factual bases set forth in the Motion

 establish good and sufficient cause for the relief granted herein in that the Settlement Agreement

 is a fair and reasonable compromise of the issues resolved thereby in the light of the risks, costs

 and delay of continued litigation, considerations of enforcement of any litigated resolution, and

 the arms-length nature of the parties, and, therefore, such relief is in the best interests of the

 Debtors, their estates, their creditors, and all parties in interest; now, therefore,

                 IT IS HEREBY ORDERED THAT:

                 1.      The relief requested in the Motion is granted.

                 2.      Pursuant to Bankruptcy Rule 9019(a), the Settlement Agreement is

 approved, and the Debtors are authorized to enter into and perform the Settlement Agreement.

                 3.      The Parties are authorized to take any action as may be necessary or

 appropriate to implement, effectuate, and fully perform under the Settlement Agreement in




  ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN THE DEBTORS AND TRANSFORM HOLDCO LLC – Page 2
18-23538-rdd      Doc 6413      Filed 01/28/20 Entered 01/28/20 17:20:34             Main Document
                                              Pg 3 of 3


 accordance with this Order, including without limitation to execute and deliver all instruments and

 documents, and take such other action as may be necessary or appropriate to implement, effectuate,

 and fully perform under the Settlement Agreement in accordance with this Order.

                4.      Upon the occurrence of the Release Time (as defined in the Settlement

 Agreement), the Adequate Assurance Deposit shall be (i) deemed transferred to the Debtors

 without further action, (ii) available to be used in the ordinary course of the Debtors’ business, and

 (iii) no longer required to be treated as segregated funds under the Order (I) Approving Debtors’

 Proposed Form of Adequate Assurance of Payment to Utility Providers, (II) Establishing

 Procedures for Determining Adequate Assurance of Payment for Future Utility Services, and (III)

 Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility Service (ECF No.

 431).

                5.      Upon the occurrence of the Release Time, the Expert is relieved of his duties

 pursuant to the Order of this Court, signed on December 9, 2019 (ECF No. 6166).

                6.      Any automatic 14-day stay of this Order that might apply under the

 Bankruptcy Rules is waived, for cause, and this Order is effective immediately upon its entry.

                7.      The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated: January 28, 2020
        White Plains, New York
                                                /s/Robert D. Drain
                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




  ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN THE DEBTORS AND TRANSFORM HOLDCO LLC – Page 3
